Citation Nr: 0802342	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability other than scar.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for an upper back 
disability.

5.  Entitlement to service connection for a visual 
disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
regional office (RO).

The veteran provided testimony before the undersigned at a 
videoconference hearing in April 2004. A transcript of that 
hearing is of record.

In December 2004, the Board remanded the case for further 
development.

In June 2006, the veteran submitted additional evidence along 
with a waiver of initial RO consideration. 


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of a chronic right 
shoulder disability, other than scar, and there is no 
objective evidence relating currently diagnosed right 
shoulder disability to his active service or any incident 
therein.


2.  Medical evidence of record does not show that the veteran 
has been diagnosed with a chronic left shoulder disability.  

3.   Medical evidence of record does not show that the 
veteran has been diagnosed with a chronic bilateral foot 
disability.

4.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of an upper back 
(thoracic spine) disability, and there is no objective 
evidence relating currently diagnosed upper back disability 
to his active service or any incident therein.

5.  Medical evidence of record does not show that the veteran 
has been diagnosed with a visual disability related to 
service.

6.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of bilateral hearing 
loss; sensorineural hearing loss was not exhibited within the 
first post-service year; and there is no objective evidence 
relating bilateral hearing loss to his active service or any 
incident therein.

7.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of tinnitus, and there 
is no objective evidence relating tinnitus to his active 
service or any incident therein.


CONCLUSIONS OF LAW

1.   A right shoulder disability, other than scar, was not 
incurred or aggravated in service, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.   A left shoulder disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).
3.  A bilateral foot disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

4.  An upper back disability was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

5.  A visual disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

6.  Hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

7.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA duty to notify was satisfied initially by a July 
2002 letter.  Thereafter, another VCAA letter was sent to the 
veteran in December 2004.  These letters fully addressed all 
four notice elements.  Those letters informed the veteran of 
what evidence was required to substantiate his service 
connection claims, and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

While the veteran reported undergoing a VA examination in May 
2004, the RO confirmed that only one appointment was 
scheduled in that month, but it was cancelled.  

The veteran indicated that he had received medical treatment 
in the 1970's from Dr. Cleveland, Dr. Aitken, and the City of 
Chattanooga.  The Board observes that some treatment records 
from Dr. Cleveland are included in the veteran's Social 
Security Administration (SSA) records.  To the extent that 
the veteran claims additional records are available from Dr. 
Cleveland, the veteran did not complete an authorization and 
consent form.  Nor did he submit such authorization and 
consent forms to obtain records from Dr. Aitken or the City 
of Chattanooga.  Also, the veteran testified that Dr. Aitken 
is probably deceased.  Based on the 


foregoing, the Board finds that additional efforts to obtain 
records from the identified sources would be futile.  The 
duty to assist is not a one-way street.  If a veteran wishes 
help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet.App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).

The claims folder contains VA and private medical evidence, 
records from the SSA, and the veteran's contentions.  The 
veteran was also provided an opportunity to set forth his 
contentions during the video hearing before the undersigned 
Veterans Law Judge in April 2004.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
if manifest to a compensable degree within one year after 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Right shoulder disability other than scar.

By way of history, during service in July 1965, the veteran 
was thrown from a car, and sought medical treatment.  Service 
medical records indicate that the veteran had no residual 
symptoms from the accident except for abrasions on the arms, 
face, head, and body.  The abrasions were cleaned and 
dressed.  Impression was no evidence of any subdural or other 
effect of trauma.  The veteran is currently service-connected 
for a scar on the right shoulder.  

The veteran now seeks service connection for a right shoulder 
disability, other than the scar, and attributes his right 
shoulder disability to his July 1965 accident.  On review, 
however, the Board finds that service connection is not 
warranted.   Although there is current evidence of a right 
shoulder disability, there is no objective evidence of a 
right shoulder disability during service.  The veteran's 
service medical records are completely negative for a 
diagnosis of a chronic right shoulder disability.  As noted, 
the records pertaining to the July 1965 accident only show 
treatment for abrasions.  Separation examination report dated 
in August 1967 reflects normal findings regarding the 
veteran's upper extremities.   Degenerative changes of the 
right shoulder was first demonstrated in September 2002, 
approximately thirty-five years after separation from 
service, therefore arthritis may not be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2008).

Further, the record contains no objective evidence relating 
the veteran's right shoulder disability, other than scar, to 
his period of military service.  

For the reasons discussed above, the Board concludes that a 
chronic right shoulder disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  The Board has considered the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); 
see also Gilbert, supra.

B.  Left shoulder Disability

The veteran seeks service connection for a left shoulder 
disability.  However, the Board has reviewed all evidence of 
record, to include VA, private medical evidence, and SSA 
evidence, and finds no objective evidence of a left shoulder 
disability.  X-rays of the left shoulder taken in September 
2002 show no evidence of degenerative changes, or past 
injury.  Without a currently diagnosed left shoulder 
disability, the Board finds that service connection for 
pertinent disability must be denied.  See Brammer, supra.

C.  Bilateral Foot Disability

The veteran seeks service connection for a bilateral foot 
disability. On review of all evidence of record, however, the 
Board finds that service connection is not warranted, as 
there is no objective evidence reflecting that the veteran 
has been diagnosed with pertinent disability.  Without a 
currently diagnosed bilateral foot disability, the 
preponderance of the evidence is against the claim, and 
therefore, the service connection claim for pertinent 
disability must be denied.  See Brammer, supra.

D.  Upper Back Disability

Medical evidence of record shows that the veteran currently 
has a disability of the upper back.  However, there is no 
evidence of an upper back disability during service.  As 
noted, the veteran's service medical records stemming from 
the veteran's July 1965 accident show no evidence of a 
chronic disability, to include an upper back disability.  The 
remaining service medical records are negative for any upper 
back complaints, treatment, or diagnoses.  Separation 
examination report dated in August 1967 reflects normal 
findings regarding the veteran's spine.  The first evidence 
of a disability of the upper spine is a September 2002 x-ray 
report, which shows evidence of multiple compressions in the 
thoracic spine suggestive of multiple myeloma.  Lastly, there 
is no objective evidence relating the veteran's current upper 
back disability to his period of service.  

For the reasons discussed above, the Board concludes that an 
upper back disability was not incurred in or aggravated by 
service.  The Board has considered the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A § 5107(b); see also Gilbert, supra.

E.  Visual Disability

The veteran seeks service connection for a visual disability.  
He testified that during service, while changing batteries in 
a truck, the battery blew up and the acid got in his eyes.  
He indicated that he was taken to the water tank in an effort 
to flush his eyes.  He then reportedly went to the first aid 
and was given medication to flush his eyes.  He indicated 
that he had to wear a patch over his right eye.  

The service medical records are completely negative for any 
visual complaints, treatment, and/or diagnosis.  Post service 
records reflect that the veteran wears reading glasses, 
however, there is no evidence of a chronic, acquired visual 
disability.  Without evidence of a visual disability, the 
preponderance of the evidence is against the service 
connection claim for such disability, and the claim must be 
denied.  See Brammer, supra.

F.  Hearing loss 

The veteran seeks service connection for bilateral hearing 
loss.  He reports noise exposure from "running tanks" due 
to his military occupational specialty as a wheel vehicle 
mechanic.  

There is objective evidence of bilateral hearing loss.  The 
record contains a January 2004 private hearing evaluation 
report showing a diagnosis of bilateral asymmetric hearing 
loss.  Notwithstanding, there is no evidence of hearing loss 
during service.   Puretone thresholds upon separation from 
service, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
blank
0
5
LEFT
5
5
blank
0
5

Speech recognition scores were not recorded.

There is also no evidence of sensorineural hearing loss 
within the first post-service year.  The first objective 
evidence of hearing loss is a January 2004 private hearing 
evaluation report, dated approximately thirty-seven years 
after the veteran's discharge from service.

There is also no objective evidence relating the veteran's 
hearing loss his period of service.  

For the reasons discussed above, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural may not be presumed to have been 
incurred therein.  The Board has considered the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, 
supra.

G.  Tinnitus

Lastly, the veteran seeks service connection for tinnitus, 
which he attributes to in-service noise exposure.  There is 
no evidence of tinnitus during service.  The veteran's 
service medical records are completely negative for tinnitus 
complaints, treatment, or diagnosis.  The first indication of 
tinnitus problems is the January 2004 private hearing 
evaluation report, dated approximately thirty-seven years 
post-service.  There is also no evidence linking the 
veteran's tinnitus complaints to service.  

For the reasons discussed above, the Board concludes that 
tinnitus was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine is inapplicable in the instant 
appeal.  38 U.S.C.A § 5107(b); see also Gilbert, supra.

The Board notes that the veteran's SSA determination that the 
veteran became disabled due to osteoarthritis, an "allied" 
disorder, affective disorder, and mood disorder beginning in 
June 2002 does not help the veteran's service connection 
claims since it is based on different standards and does not 
find that pertinent disabilities are related to service.

Although the veteran relates his right shoulder disability, 
upper back disability, hearing loss, and tinnitus to service, 
and asserts that he has been diagnosed with a left shoulder 
disability, a bilateral foot disability, and a visual 
disability which are related to service, his opinions as to 
medical matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Also, the Board declines to obtain medical nexus opinions 
with respect to the service connection claims on appeal 
because there is no evidence of pertinent disabilities for 
years following service.  Thus, even though the veteran has 
been diagnosed with a right shoulder disability, an upper 
back disability, bilateral hearing loss, and tinnitus, there 
is no true indication that those disabilities are associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Given that the service medical records are silent 
for pertinent disabilities, the negative separation 
examination, and the absence of pertinent diagnoses for 
decades following service, any opinions relating a right 
shoulder disability, upper back disability, bilateral hearing 
loss, and tinnitus, to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2008).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  Further, the Board notes that, 
pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008); see Charles, supra.  As noted, there is 
no evidence of a current left shoulder disability, bilateral 
foot disability, and a visual disability.


ORDER

Entitlement to service connection for a right shoulder 
disability, other than scar, is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for a visual disability is 
denied.

Entitlement to service connection for hearing loss is denied

Entitlement to service connection for tinnitus is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


